Citation Nr: 1729258	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from February 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2016, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ). 

This claim was remanded in December 2016 for further development. 

A supplemental statement of the case (SSOC) was issued in April 2017 further denying the claim. 


FINDING OF FACT

At worst, the Veteran manifested level I hearing bilaterally during the appeal period.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  All reasonable doubt regarding a degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

A.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100. The Veteran testified that he currently has significant hearing loss problems that affect his ability to manage his active law practice. He indicated that he has trouble hearing in the court room. He also has trouble hearing in restaurants or at the theater. The Veteran last had VA examinations for his hearing in December 2009 and January 2010. The Veteran submitted an audiogram conducted by the Lake Baldwin VA clinic from February 2016 and waived RO consideration of this evidence at the hearing. However, this examination is not adequate for rating purposes as it does not include Maryland CNC testing and, thus, the Veteran needed another VA examination to determine if he is eligible for a compensable rating. 

 Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

On the authorized audiological evaluation in December 2009 pure tone thresholds, in decibels, were as follows:







HERTZ



AVG
1000
2000
3000
4000
RIGHT
32.5
10
15
50
55
LEFT
43.75
10
35
60
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

On the authorized audiological evaluation in January 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
35
10
20
55
55
LEFT
45
10
35
75
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 92 percent in the left ear.

In terms of the right ear, the Veteran had a puretone threshold average of 32.5 with a CNC score of 96 percent in December 2009 and a puretone average of 35 with a CNC score of 98 percent in January 2017. This gives him a level of I in the right ear. 

In terms of the left ear, the Veteran had a puretone threshold average of 45 with a CNC score of 96 percent in December 2009 and a puretone average of 45 with a CNC score of 92 percent in January 2017. This gives him a level of I in the left ear as well. Based on these findings, the Veteran is not entitled to a compensable rating for his service-connected hearing loss disability. 

II. Duties to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the Veteran's claimed condition.  

Neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, there has been substantial compliance with the directives of the December 2016 remand. The RO was instructed to provide the Veteran with a new hearing loss examination that included the Maryland CNC test. This was conducted and therefore there was substantial compliance with remand directives. 




ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


